By the Court, Cowen, J.
The only point made for reversal is, that the defendant below- offered his books of account in evidence in order to establish certain matters which he mentioned, under the qualification that they should not be received to prove other matters, to show- which, for aught that appears, they were equally competent. The referees decided^ in effect, *75that they could not be received under such a qualification, but must go for what they were worth as evidence generally. This was right, and the judgment must be affirmed. (Kelly v. Dutch Church of Schenectady, 2 Hill, 105.)
Judgment affirmed.